DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims the lug as intended use, and then further limits the lug in line 2.  Examiner is unsure if the scope of claim 1 includes the lug, or not.  Examiner assumes the lug is not included.

Regarding claims 2 and 3, applicant recites in claim 1 that engagement of the protrusion of the intended use lug engaging with the recess of the bushing “preventing movement of the bushing relative to the lug”.  Applicant’s claims 2 and 3 further limit the “preventing movement” intended function of claim 1.  Examiner is unsure how claims 2 or 3 further limits the structure of the bushing.  Examiner assumes that the radial face is on the opposite side of the recess from the flange.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by 1031410 Alexander.
Regarding claim 1, Alexander discloses a bushing (title) configured for installation in a hole of a lug A, the lug including a protrusion B extending radially inward from a surface of the hole (figure 1), the bushing (figure 3) comprising: 
a first cylindrical body E sized to be received within the hole of the lug (as shown in figures 1 and 4); 
a flange C extending radially outward from one end of the first cylindrical body (as shown in figure 3); 
a first recess (space between flange C and first sawtooth protrusion a) formed in the first cylindrical body and defining a radial face (sawtooth surface), 
wherein the recess is sized and configured to receive the protrusion of the lug when the bushing is installed in the hole (as it is in figure 1), engagement of the protrusion with the recess preventing movement of the bushing relative to the lug (threaded sawtooth surfaces prevent movement along the 
    PNG
    media_image1.png
    592
    310
    media_image1.png
    Greyscale
axis of the hole).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claims 2 and 3, please see the indefiniteness rejection(s) above.  Alexander discloses the bushing of Claim 1, wherein engagement of the radial face (sawtooth surface of the first recess) with the protrusion (of the intended use lug) prevents movement of the bushing in a first direction relative to the lug (threading as disclosed prevents movement in both directions).  Regarding claim 3, wherein engagement of the flange C with the protrusion (of the intended use lug) prevents movement of the bushing in a second direction relative to the lug (due to the flange C being greater than the hole, the bushing cannot move in the second direction).

Regarding claim 4, Alexander discloses the bushing of Claim 1, further comprising a slot b (figure 3) extending along a surface of the first cylindrical body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892, in particular figure 1 of 3199933 Rogerson, which could also be an anticipatory reference; figure 1 of 1674453 Sloper; figure 1 of 2404808 Lowey; figure 1 of 2009/0028480 Krause; figure 5 of 3604765 Babcock.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677